FOR IMMEDIATE RELEASE STUDIO ONE MEDIA RECEIVES $2 MILLION CREDIT FACILITY TO ACCELERATE ITS MYSTUDIO ROLLOUT PLAN Los Angeles, CA (November 22, 2011) -Studio One Media, Inc.("Studio One") (OTCBB:SOMD,SOMD.OB, SOMD.QB, SOMD.PK- News), a leading edge entertainment & technology company, is pleased to announce that it has negotiated a $2,000,000 credit facility from Studio One Director, Mr. Frank Perrotti, Jr. Mr. Perrotti is a highly successful and well regarded businessman with a proven track record of growing businesses organically and through acquisitions. The new credit facility is in addition to the $1,000,000 facility that Mr. Perrotti has previously provided the Company. The funds are earmarked to accelerate Studio One's national rollout of MyStudio's throughout the U.S. Mr. Perrotti joined the Company's Board of Directors in February 2011. "I am pleased to provide Studio One with additional financing. The recent success of the Company's partnership with The X Factor has generated significant interest in the Hollywood community for utilizing MyStudio as a new and revolutionary means for a cost-effective, operationally efficient means of identifying talent," stated Frank Perrotti, Jr. "Studio One is one of the most exciting ventures I've been involved with. Ensuring that the Company has adequate capital to continue its national rollout plan is a critical element to the execution of the business plan. I'm very excited about the quality and magnitude of the revenue opportunities that Studio One is actively pursuing." "Frank Perrotti has been an invaluable addition to the Company's Board of Directors. We are grateful to Frank for his continued strategic leadership and financial support, which has and will allow us to capitalize on exciting revenue opportunities as we gain a greater national footprint for MyStudio," stated Larry Ryckman, President & CEO, MyStudio, Inc. The award-winning MyStudio is a self-contained, state-of-the-art, audio/video recording studio that offers true professional recording studio quality audio and HD broadcast quality video with an ease, economy and convenience never before available to the general public. MyStudio can be used to create videos for music, modeling, comedy, dating, job resumes, auditions, personal messages and greetings. Within minutes of recording, videos are automatically uploaded to the MyStudio.netwebsite, which offers free member profile pages and video sharing in a social networking environment. Members can enter contests, receive free DVDs of their videos, download MP3 audio files, and access embed codes. In April 2011, the Company announced a groundbreaking multi-year partnership with Simon Cowell's The X Factor, the globally acclaimed talent show led by legendary music producer Simon Cowell. Using MyStudio for identifying top musical acts was an integral part of the casting process and resulted in the discovery of singer "Drew", who has gone on to be one of Simon Cowell's top three girl finalists and is currently one of the top nine remaining contestants of approximately 75,000 persons who auditioned for the show. The high quality and ease of the studios has been recognized within the entertainment community as a revolutionary new method for finding top talent. The Company is engaged in numerous discussions with significant parties about utilizing the studios for their shows. The Company has been successfully used for music, reality television, modeling and comedy contests. About Frank Perrotti, Jr. Mr. Perrotti is Founder, Chairman & Chief Investment Officer of FPJ Investments, a real estate and private investment firm. The firm focuses on the acquisition of undervalued assets in both the public and private marketplace. A notable investment of FPJ was the acquisition of Field Brook Farms out of bankruptcy. The company was then built into the largest private label ice cream packer in the United States. Prior to founding FPJ Investments, Mr. Perrotti was Chairman & CEO of Northeast Waste Services. Northeast was built through the acquisitions of over twenty-five companies, and, at the time of its, sale was the largest privately-owned diversified waste company in New England. In addition to his duties at
